            Case 1:20-cv-00597-UNA Document 7 Filed 06/11/20 Page 1 of 1                 FILED
                                                                                               6/11/2020
                                                                                    Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                            Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


BRENDA PARKER,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 20-597 (UNA)
                                               )
JOHN NGUYEN et al.,                            )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a motion, ECF No. 5, which the Court has liberally

construed as brought pursuant to Rule 60(b) of the Federal Rules of Civil Procedure for relief

from the dismissal order entered on March 9, 2020, ECF No. 4. This case was dismissed on the

jurisdictional ground that this Court cannot review the decisions of its sister court in Indiana.

See Mem. Op., ECF No. 3. The instant motion in no way suggests a cure for the jurisdictional

defect. Therefore, plaintiff’s motion will be denied by separate order.



                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 11, 2020
